Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021, that includes a response to the Final Office Action mailed November 19, 2020, has been entered. Claims 2 and 4-6 have been canceled; and claim 14 has been newly added. Claims 8-13 have been withdrawn. Claims 1, 3, 7 and 14 are currently under examination in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the 37 CFR 1.132 Affidavits of Drs. Yu-Shien Ko and Chao-Chun Yang submitted on February 19, 2021, Applicant’s arguments with respect to a method of treating paronychia, i.e. the elected species of wound, are found persuasive. Therefore, the 35 USC 103 rejection presented in the Final Office Action mailed November 19, 2020 is hereby withdrawn.
Treating paronychia by the presently claimed method is found to be allowable. The search and examination is thus now extended to a non-elected species of wound, in this case pyogenic granuloma, and the examination is being continued. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, which depends from claim 1, stipulates in a wherein clause that “said paronychia is induced by targeted therapy”. Claim 1, however, provides that the wound is “paronychia, pyogenic granuloma, or surgical wound dehiscence”, in the alternative. Hence, one of ordinary skill in the art thus cannot definitively ascertain whether claim 3 necessarily limits the subject’s wound to paronychia, i.e. the wound “is paronychia and the paronychia is induced by targeted therapy”. Alternatively, claim 3 merely further limits the paronychia to one that is induced by targeted therapy, but the wound is not necessarily paronychia, i.e. the wound “is paronychia induced by targeted therapy, pyogenic granuloma, or surgical wound dehiscence”. 
For examination at this time, claim 3 is being interpreted as the latter, i.e. the wound “is paronychia induced by targeted therapy, pyogenic granuloma, or surgical wound dehiscence”.
Claim 14 is indefinite for depending from an indefinite claim. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Léauté -Labreze et al. (U.S. Patent Application Pub. No. 2010/0273889).
Applicant Claims
Applicant claims a method for treating pyogenic granuloma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β1-adrenergic receptor antagonist, e.g. betaxolol. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Léauté -Labreze et al. disclose a method for treating a hemangioma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor antagonist, wherein the hemangioma can be e.g. pyogenic granuloma and the β-adrenergic receptor antagonist can be a β1-selective adrenergic receptor antagonist, e.g. betaxolol (abstract; paragraphs 0022, 0024, 0027, 0031, 0032).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Léauté -Labreze et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Léauté -Labreze et al. prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142.2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Léauté -Labreze et al., outlined supra, to devise Applicant’s presently claimed method. 
Léauté -Labreze et al. disclose a method for treating a hemangioma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor antagonist. Since Léauté -Labreze et al. expressly disclose that the hemangioma can be e.g. a pyogenic granuloma and further expressly disclose that the β-adrenergic receptor antagonist can be a β1-selective adrenergic receptor antagonist, e.g. betaxolol; one of ordinary skill in the art would thus be motivated to administer a β1-adrenergic receptor antagonist, e.g. betaxolol to a patient with pyogenic granuloma, with the reasonable expectation that this will successfully treat the pyogenic granuloma.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DAVID BROWE/Primary Examiner, Art Unit 1617